Mr. President, those who have addressed this Assembly before me have ably expressed their congratulations to you on your unanimous election as President of the twenty-ninth session of the General Assembly. Allow me, nevertheless, to add the cordial greetings and congratulations of His Majesty King Sobhuza II, the Government and the people of the Kingdom of Swaziland.
2.	Your distinguished career as leader of your great country, Algeria, and your well-known and tested experience in international affairs are qualities that eminently make you suited to preside over the deliberations of this Assembly, convened as it is for the first time since the sixth special session, of which your country was the initiator and in which it played a very important role.
3.	My delegation is confident that the deliberations of this Assembly under your able guidance will succeed and contribute towards removing the obstacles that lie in the way of peace, justice, progress and international understanding.
4.	The onerous duties of your high office, Mr. President, were efficiently discharged last year by your predecessor, the representative of the Republic of Ecuador, Mr. Leopoldo Benites.
5.	The maintenance of international peace and security, by efforts to harmonize the actions of nations through the Organization, is one of the principal aims of the Charter. In this regard, my delegation warmly welcomes the newly independent States of Bangladesh, Grenada and Guinea-Bissau into the fold of free and sovereign nations. The admission of these three new Member nations, in the view of my delegation, is a silver lining in a sky overcast with clouds of dubiousness about the universality of this supreme body.
6.	The serious thing for the United Nations is that problems of world peace, justice and progress, to the solution of which this Assembly rededicated itself at the twenty-fifth session, have not diminished. Our world has no shortage of problems. It is constantly being terrorized by war and local wars, division, oppression, poverty and hunger, inflation, unemployment, decline in production, social demands and financial shortages. All these are with us left, right and center, and are sprouting all over the globe, like thorns in the flesh. Even before the recent increase in the price of oil and other commodities, the world economy was in a state of disorder. World-wide inflation and monetary instability are the major causes of that disorder.
7.	Although the industrialized world experienced a remarkable economic growth during recent years, the developing countries never really participated in this development. In fact, their terms of trade constantly deteriorated, causing balance-of-payments problems and slowing down economic growth. At the same time, the relative magnitude of official development assistance declined.
8.	The recent increase in oil prices and in the cost of essential products such as fertilizers, insecticides and base chemicals has aggravated the problems immensely. Already part of the world? s population is experiencing severe food shortages, and every effort should be made to increase world agricultural output.
9.	Now that even the developed world is experiencing acute balance-of-payments deficits and unacceptable inflation rates, the dangers of increased monetary stringency, even higher interest rates and a general economic recession are imminent. Imports of primary commodities, most of them supplied by developing countries, will fall, with the ensuing effect on prices and export receipts.
10.	My delegation sincerely hopes that a solution will be found whereby capital may be recycled from the strongest world economies to the weakest. Whatever solution is found, it is essential that the resistance rendered to the less developed countries be equivalent to the loss incurred by them and that such assistance be given on concessional terms in order not to increase further the financial burden of the recipient countries.
11.	In this connexion, my country attaches great importance to the co-ordination we expect will be achieved as a result of holding the sixth special session of the Assembly, and we look forward to reaping the/ benefit of the establishment of a new international economic order, which we trust will not become a dead letter to be found in the archives of this Organization.
12.	Finally, my delegation feels that the difficulty in controlling the world-wide activities of multinational companies justifies examination by this Assembly. Although their provision of capital and know- how is important for the development of the less developed world, questions on the equal distribution of benefits and power remain.
13.	With the independence of Guinea-Bissau, with the restoration of the rights of the people of Mozambique which will soon lead that country to complete independence and with the blueprint for Angola's independence now a reality, Africa has moved closer to its main goal of territorial freedom and unity. My delegation views the installation of the transitional Government led by the Frente de Libertasao de Mozambique [FRELIMO] in Mozambique as a good sign for peace in southern Africa.
14.	The disturbances in Mozambique that followed the historic Lusaka Agreement between the FRELIMO leadership and the Portuguese Government were unfortunate and uncalled for. The Lusaka Agreement itself, seen in its true perspective, is a brilliant victory of the vision and diplomacy of all those who have contributed by their sacrifices to the liberation of Mozambique. To Africa, the Agreement is an unmistakable prelude to the complete decolonization of the African continent.
15.	The recent attitude of the Portuguese Government in facing up to the truth about the rights of people of their former Territories, particularly their right to self-determination and national independence, should inspire all peace-loving people of the world to cooperate in closing honorably the rather soiled pages of the history of Portugal. In this regard, my delegation joins those States which have called on the Angolan nationalists to close ranks and work for the immediate independence of their country on the basis of majority rule.
16.	We in Swaziland sincerely hope for and look forward to a speedy solution of the political dilemma in Namibia. The people of Namibia, like any other people, are entitled to self-determination to allow them to achieve complete independence and majority rule. Swaziland's policy remains strongly that of non-interference in the domestic affairs of other States. But this policy is irreconcilable with any form of denial of fundamental human rights.
17.	We have all of us, as Members of the United Nations, collective and individual responsibility to engender proper respect for the authority of the Organization, so that the brotherhood of men can be a practical reality in our world. All African States uphold the policy of good neighborliness, .and one would rightly assume that all desire to practice it. Racial and discriminatory policies militate against fundamental human rights and the establishment of fruitful and normal relations between men.
18.	The settlers' regime in Rhodesia should learn the lesson of Portugal and settle for peace with the majority. My delegation is of the opinion that the British Government which, after 10 years of illegal rule in Rhodesia, is still responsible for that Territory is able and equipped to transfer power to the people of Zimbabwe. So long as the privileged minority is allowed political power, it will not voluntarily give it away. Yet self-determination is vital for the survival of Africa and independence a necessary base for its unity. All Africa must be free in order to unite.
19.	In the unfolding panorama of the Middle East an uneasy calm still reigns. Attempts to secure and to confirm true national sovereignty for the Arabs as well as for Israel are being hindered by disharmony, suspicion and mistrust. These are human attitudes attitudes of one State towards another, attitudes of one racial group towards another attitudes of one power bloc towards another. Nevertheless, all of us should have long realized that in the Middle East, we as human beings are faced with one fundamental need, that is, for peaceful coexistence in that area so that the potential resources, both human and natural, could be harnessed to create a climate for a new society that should "learn war no more".
20.	Peace in the Middle East has become a national issue for all of us, for the survival of an international society is inherent in reciprocity and interdependence of nations. The absence of peace in the Middle East means the absence of peace in the world. It is in this spirit that my delegation would like to express appreciation and admiration to all the parties concerned in the Middle East conflict for showing human understanding and seeking a solution through negotiation. We admire also the diplomatic efforts of the leaders in that area in co-operating with those of the United States and the Soviet Union in bringing about better prospects for peace. All men of good conscience who value human life are encouraged by these prospects of lasting peace in that war-torn zone.
21.	Nor is the Middle East the only area of an in-creasing gravity that threatens such world peace and security. The continuing failure to reach a lasting solution in Cyprus through the apparatus set up by this Assembly is now an obvious handicap to the people of Cyprus in dealing with their own problems in their own way.
22.	The fabric of national unity is being woven in countries still divided and torn by conflicts, and a pattern of national existence is being developed, but not with ease. In the spirit of non-alignment, my delegation applauds these processes and in no circumstances will it take any action that could be seen to prejudice their fuller development.
23.	The Kingdom of Swaziland believes that the people of Cambodia are capable of solving their problems without outside intervention, and we maintain that they need the necessary encouragement from this Assembly to do so. This principle is equally applicable to North and South Korea in the present circumstances.
24.	My delegation would suggest, in connexion with the Korean question, the following: (a) that the Secretary-General institute a special commission to find out what it is that bars South and North Korea from their declared desire to peacefully unite their country; (b) to ascertain whether, in the event of the withdrawal of the United Nations Command, hostilities would not escalate into another major war.
25.	Mankind today is not only faced with the question of achieving and maintaining world peace; it is not only faced with the problem of ending local wars, it is not only faced with the dilemma of improving the conditions of life for millions of human beings who now suffer from dire poverty, disease and hunger. Mankind today is also faced with the danger of self-annihilation. The world must achieve complete disarmament in order to re-channel human and material resources to those areas that will bear fruits of meaningful human fellowship for peace and progress.
26.	In this regard, the Swaziland Government will continue to support efforts towards declaring the Indian Ocean as a zone of peace. I wish to repeat what His Majesty's Government said on this matter in this very Assembly only two years ago:
"The area of this [the Indian] Ocean, up until recently not regarded as a sensitive military zone, is becoming a target for the less peaceful attention of some Powers. The nations that rightly regard the Indian Ocean as being on their own door-step have no nuclear designs or any other hostile ambitions in the area. They are in the forefront in seeing that other Powers regard the Ocean in a like manner. Unless the seas and oceans of the world come to be regarded as areas of peaceful and economic development only, un-peaceful usage will become more and more difficult to stop."
27.	It is common knowledge that all the big Powers and North Atlantic Treaty Organization [NATO] members have pledged themselves to "save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind". The scars of slavery, the wounds of colonialism and exploitation, are still all too fresh and painful to us Africans. Therefore, we view with great concern the military buildup in the Indian Ocean by the superPowers and the military alliance of NATO members. Our continent should not be made a battlefield at a time when we are trying to rebuild it from the ashes of colonialism.
28.	Finally, the Organization, despite the glaring ineffectiveness inherent in it, has many attributes. One of these is that it has the ability to talk and has been talking for the last 28 years. Talking to each other is a rare gift to man; but as we talk let us listen not only to other people talk; let us listen also to ourselves, so that together, as sons of man, we can rise to heights of freedom, justice, peace, happiness and prosperity to realize peace and security in our time. This can happen if the representatives here present see to it that the deliberations of this Assembly, in the circumstances of our troubled times, search for the highest common factor in peace efforts rather than elegant equations in resolutions.
